Cite as 2014 Ark. App. 630

                 ARKANSAS COURT OF APPEALS
                                   DIVISION EN BANC
                                      No. CV-14-525


GAYLE D. ZIMMERMAN                                Opinion Delivered   November 5, 2014
                               APPELLANT
                                                  APPEAL FROM THE ASHLEY
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. DR-2013-53-2]

SAMUEL B. POPE                                    HONORABLE ROBERT WILSON
                                  APPELLEE        GARRETT, JUDGE

                                                  ORDER SET ASIDE; APPELLANT’S
                                                  BRIEF DUE IN 30 DAYS



                                       PER CURIAM

       On September 24, 2014, we issued an order granting appellant’s motion to supplement

the record and to extend the time to file her brief in this case. We also ordered her to clarify

her notice of appeal within ten days from the date of the order. We then issued writs to the

clerk and court reporters of the Ashley County Circuit Court ordering them to certify to us

a complete transcript of the record, as appellant had suggested in her motion to us that a

complete record had not been filed.

       We have received appellant’s “Amended Clarification of Notice of Appeal,” appellee’s

response thereto, and appellant’s reply to appellee’s response. We have also received an

affidavit from the Ashley County Circuit Clerk indicating that one of the orders that appellant

requested be included in the record was from another case, not the case appealed herein.
                                 Cite as 2014 Ark. App. 630

Finally, we have received letters from the Ashley County court reporters regarding our writ,

our request for additional transcript material, and their statements concerning appellant’s lack

of payment. Upon further review of the pleadings and other documents filed in this case to

date, we set aside our previous order of September 24, 2014. We pass any issues remaining

to be resolved to the three-judge panel assigned to the case after briefs have been submitted.

       Appellant’s brief is due within 30 days from the date of this order.

       Gayle D. Zimmerman, pro se appellant.

       Byrd Law Firm, P.A., by: John Richard Byrd, Sr., for appellee.




                                               2